FILED
                                                                              Sep 04 2019, 5:48 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Samuel J. Beasley                                          Curtis T. Hill, Jr.
      Muncie, Indiana                                            Attorney General of Indiana

                                                                 Ian McLean
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Jaron Leekingdus Ratliff,                                  September 4, 2019
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 18A-CR-2387
              v.                                                 Appeal from the Delaware Circuit
                                                                 Court
      State of Indiana,                                          The Honorable Marianne L.
      Appellee-Plaintiff                                         Vorhees, Judge
                                                                 Trial Court Cause No.
                                                                 18C01-1404-FA-1



      May, Judge.




[1]   Jaron Leekingdus Ratliff appeals the trial court’s denial of his motion to

      discharge the charges against him based on an alleged Criminal Rule 4(C)

      violation. Ratliff also argues the State violated his Sixth Amendment right to a


      Court of Appeals of Indiana | Opinion 18A-CR-2387 | September 4, 2019                           Page 1 of 10
      speedy trial under the United States Constitution because there was a delay in

      bringing him to trial of over three years while he was incarcerated in another

      jurisdiction. We affirm.



                                Facts and Procedural History
[2]   On April 1, 2014, police arrested Ratliff after he sold cocaine to two

      confidential informants. On April 8, 2014, the State charged Ratliff with two

      counts of Class A felony dealing in cocaine. 1 The trial court held an initial

      hearing on the matter on April 22, 2014, and set a trial date of August 11, 2014.

      On April 24, 2014, Ratliff was released on bail.


[3]   The trial court held a pre-trial hearing on May 3, 2014, and all parties attended.

      On July 7, 2014, the trial court held another pre-trial hearing, but Ratliff and his

      counsel did not appear. The trial court issued a warrant for Ratliff’s arrest. On

      the scheduled trial date, Ratliff and his counsel again did not appear, but an

      unidentified third party announced on the Record that Ratliff was in the

      Madison County Jail and “he’s going to be there for a while.” (Tr. Vol. II at 4.)

      The trial court canceled the jury trial.


[4]   On March 29, 2018, the trial court scheduled a status conference on Ratliff’s

      case for May 9, 2018. On May 9, Ratliff moved to continue the status

      conference, and the trial court rescheduled the status conference for June 13,




      1
          Ind. Code § 35-48-4-1(b) (2006).


      Court of Appeals of Indiana | Opinion 18A-CR-2387 | September 4, 2019     Page 2 of 10
      2018. On June 13, the trial court held the status conference. The next day, the

      court set a pretrial conference for July 25 and set Ratliff’s jury trial for August 6,

      2018.


[5]   On July 23, 2018, Ratliff filed a motion for discharge pursuant to Indiana

      Criminal Rule 4(C). On August 6, the trial court held a hearing on the matter

      and denied Ratliff’s motion. The trial court then certified its order for

      interlocutory review, and we subsequently accepted jurisdiction.



                                  Discussion and Decision
                     Discharge Under Indiana Criminal Rule 4(C)
[6]   Ratliff contends the trial court erred when it denied his motion for discharge

      pursuant to Indiana Criminal Rule 4(C). When we review Criminal Rule 4

      claims, we review questions of law de novo and we review the trial court’s

      factual findings under the clearly erroneous standard. Mefford v. State, 51

      N.E.3d 327, 333 (Ind. Ct. App. 2016). Indiana Criminal Rule 4(C) provides:


              No person shall be held on recognizance or otherwise to answer
              a criminal charge for a period in aggregate embracing more than
              one year from the date the criminal charge against such
              defendant is filed, or from the date of his arrest on such charge,
              whichever is later; except where a continuance was had on his
              motion, or the delay was caused by his act, or where there was
              not sufficient time to try him during such period because of
              congestion of the court calendar; provided, however, that in the
              last-mentioned circumstance, the prosecuting attorney shall file a
              timely motion for continuance as under subdivision (A) of this
              rule. Provided further, that a trial court may take note of

      Court of Appeals of Indiana | Opinion 18A-CR-2387 | September 4, 2019       Page 3 of 10
              congestion or an emergency without the necessity of a motion,
              and upon so finding may order a continuance. Any continuance
              granted due to a congested calendar or emergency shall be
              reduced to an order, which order shall also set the case for trial
              within a reasonable time. Any defendant so held shall, on
              motion, be discharged.


[7]   Under Criminal Rule 4(C), the State was required to bring Ratliff to trial within

      one year from the date he was arrested. Todisco v. State, 965 N.E.2d 753, 755

      (Ind. Ct. App. 2012), trans. denied. When a trial court, during the one-year

      period, schedules a trial date outside of the one-year period, the defendant must

      object in order to give the trial court an opportunity to cure its mistake. Young

      v. State, 765 N.E.2d 673, 679 (Ind. Ct. App. 2002). However, when the trial

      court, after the one-year period has expired, sets a trial date, the defendant need

      only to file a motion for discharge. Id. When a defendant files a motion to

      discharge, it is the defendant’s burden to demonstrate that the one-year time

      frame has been exceeded and that he is not responsible for the delay. Martin v.

      State, 419 N.E.2d 256, 259 (Ind. Ct. App. 1981).


[8]   There are several instances in which the delay bringing a defendant to trial is

      not attributed to the State and, thus, is excluded from the one-year time frame.

      Todisco, 965 N.E.2d at 755. Relevant to this case is the number of days

      attributable to the one-year time frame that are tolled when a defendant does

      not appear before the trial court and his whereabouts are unknown. Werner v.

      State, 818 N.E.2d 26, 31 (Ind. Ct. App. 2004), trans. denied. The accumulation




      Court of Appeals of Indiana | Opinion 18A-CR-2387 | September 4, 2019        Page 4 of 10
       of days relevant to C.R. 4(C)’s one-year timeframe commences again when the

       trial court is given notice of the defendant’s location. Id.


[9]    At issue in this case is the manner in which the trial court must be given notice

       of a defendant’s location. Ratliff analogizes his case to Allen v. State, 51 N.E.3d

       1202 (Ind. 2016). In that case, Allen was arrested on December 9, 2011. After

       two continuances attributable to Allen, the trial court held a pre-trial conference

       on October 16, 2012. At that hearing, Allen verbally informed the court he had

       entered a guilty plea in another case and had been sentenced to ten years in the

       Indiana Department of Correction. Id. at 1204. The court reporter then stated,

       “you will have to file a transport order to get him back.” Id. The trial court set

       a trial date of January 23, 2013.


[10]   On January 23, 2013, Allen did not appear for trial because he was incarcerated

       and defense counsel had not filed a request for transport order. Id. The trial

       court entered a re-arrest warrant for Allen. On September 5, 2013, Allen, pro se,

       filed a Verified Petition for Resolution of Detainer wherein he stated he was

       incarcerated. Allen v. State, 45 N.E.3d 59, 62 (Ind. Ct. App. 2015), vacated by

       Allen, 51 N.E.3d 1202 (Ind. 2016). The trial court struck that petition from the

       record because it was not required to accept a pro se filing from Allen, who was

       represented by counsel. Id.


[11]   On April 23, 2014, Allen, by counsel, filed a motion for discharge pursuant to

       C.R. 4(C). The trial court held a hearing on the motion on June 25, 2014, and

       denied the motion. The trial court then scheduled Allen’s trial for July 29,


       Court of Appeals of Indiana | Opinion 18A-CR-2387 | September 4, 2019     Page 5 of 10
       2014. Allen requested two subsequent continuances, and his trial was finally

       held on October 8, 2014. Id. at 63. The trial court convicted him as charged

       and sentenced him accordingly.


[12]   On appeal, Allen argued the trial court abused its discretion when it denied his

       motion for discharge because his trial date went far beyond the one-year time

       limit set forth in C.R. 4(C). Allen, 51 N.E.3d at 1204. Our Indiana Supreme

       Court held the trial court abused its discretion when it denied Allen’s motion

       for discharge because the State and the trial court did not bring Allen to trial

       within a “reasonable time.” Id. at 1205. Ratliff argues the same is true here.

       We disagree.


[13]   Allen is distinguishable from the facts before us because the trial court in Allen

       received notice, albeit later stricken, from Allen that he was incarcerated. Allen,

       45 N.E.3d at 62. 2 Ratliff did not give any form of written notice to the trial

       court, and thus Allen does not apply. Instead, the facts in Werner v. State, 818

       N.E.2d 26 (Ind. Ct. App. 2004), trans. denied, on which the trial court relied, are

       analogous to Ratliff’s circumstances.




       2
        In his dissent in Allen, Judge Barnes noted that despite the fact Allen’s pro se filing was stricken, it was
       evident the trial court and the State had received Allen’s written notice that he was incarcerated. Judge
       Barnes stated regarding Allen’s written notice and the discussion of Allen’s whereabouts at multiple hearings:
       “If these attempts at notification were not sufficient, what else was Allen to do?” Allen, 45 N.E.3d at 65.
       This further distinguishes the facts of the case before us because it seems Ratliff made no effort to notify the
       court of his incarceration at any point in the proceedings.

       Court of Appeals of Indiana | Opinion 18A-CR-2387 | September 4, 2019                              Page 6 of 10
[14]   In Werner, police arrested Werner on August 30, 2000. On September 19, 2000,

       Werner appeared at his initial hearing and requested a continuance. On

       November 9, 2000, an unidentified individual called the Randolph County

       Clerk’s Office to report that Werner was being held in the Wayne County Jail.

       Id. at 28. On January 8, 2001, Werner’s bonding company called the bailiff and

       informed him that Werner was in the Wayne County Jail. After subsequent

       continuances, the trial court held the hearing on January 30, 2001. Werner did

       not appear. Id.


[15]   Werner was released from the Wayne County Jail on May 25, 2001. After

       subsequent continuances, Werner waived his initial hearing and the trial court

       set a trial date of January 3, 2002. Werner did not object to this trial date. Id.

       On March 31, 2003, Werner filed a motion to dismiss pursuant to C.R. 4(C).

       The trial court denied his motion on December 23, 2003, and certified the

       matter for interlocutory appeal. Id.


[16]   On appeal, Werner argued the trial court abused its discretion when it did not

       grant his motion to dismiss pursuant to C.R. 4(C) because two people provided

       oral notice to the trial court of his incarceration in Wayne County and, thus,

       any delay in his trial date based on that time frame was not attributable to him.

       Id. We held the trial court did not abuse its discretion because Werner had not

       notified the trial court in writing of his incarceration. Id. at 31. We stated:


               Our judicial system has traditionally required a significant degree
               of formality from its participants, and with good reason. Trial
               courts have substantial case loads and complicated dockets to

       Court of Appeals of Indiana | Opinion 18A-CR-2387 | September 4, 2019      Page 7 of 10
                manage, and, if we did not require that litigants communicate
                with each other and the court formally and in writing, the system
                would soon devolve into chaos. There is simply no guarantee
                that a telephone message relayed to someone in a bailiff’s office
                or clerk’s office would be communicated to the court or to the
                other involved parties.


       Id.


[17]   The same is true here. Ratliff did not provide written notification of his

       incarceration to the trial court. Instead, on August 11, 2014, an unidentified

       speaker stated:


                Yeah. Mr. Beasley [defense counsel], I talked with him on
                Friday. He is actually in the Madison County Jail and Mr.
                Beasley is going to try and report you, Your Honor, he’s going to
                be there for a while. So, as to what we’re going to do - how
                we’re going to handle both of the cases together - so, apparently
                Mr. Beasley has a plan.


       (Tr. Vol. II at 4.) Ratliff did not communicate with the trial court to indicate

       his whereabouts until approximately four years after that statement. Guided by

       the holding in Werner, we conclude the trial court did not abuse its discretion

       when it denied Ratliff’s motion to discharge pursuant to C.R. 4(C). 3




       3
        Ratliff also contends our Indiana Supreme Court’s holding in Allen overruled Werner and related cases that
       held written notice of incarceration in an unrelated matter is required under these circumstances. However,
       Allen did not cite Werner and thus did not explicitly overrule it, and we hold the facts are distinguishable.

       Court of Appeals of Indiana | Opinion 18A-CR-2387 | September 4, 2019                             Page 8 of 10
                                             Sixth Amendment
[18]   The Sixth Amendment to the United States Constitution provides, in relevant

       part, that “[i]n all criminal prosecutions, the accused shall enjoy the right to a

       speedy and public trial.” To determine if a defendant has been deprived of his

       right to a speedy trial, we consider four factors set forth in Barker v. Wingo, 407

       U.S. 514, 530 (1972): (1) the length of the delay; (2) the reason(s) for the delay;

       (3) whether the defendant asserted his right to a speedy trial; and (4) the

       prejudice to the defendant. See Crawford v. State, 669 N.E.2d 141, 145 (Ind.

       1996) (applying Barker factors).


[19]   Ratliff argues the trial court abused its discretion when it denied his motion for

       discharge because the State’s delay in bringing him to trial violated his Sixth

       Amendment right to a speedy trial. However, Ratliff did not present this

       argument before the trial court, and he may not assert it for the first time on

       appeal. See Hilligoss v. State, 45 N.E.3d 1228, 1231 (Ind. Ct. App. 2015) (a party

       waives an issue if it is raised for the first time on appeal). Waiver

       notwithstanding, we hold the trial court’s decision did not violate Ratliff’s Sixth

       Amendment right because, as noted supra, the overwhelming bulk of the delay

       in bringing Ratliff to trial is attributable to Ratliff’s failure to communicate with

       the trial court in writing and he has not demonstrated prejudice in the delay.

       See Vermillion v. State, 719 N.E.2d 1201, 1206 (Ind. 1999) (Vermillion’s Sixth

       Amendment right to a speedy trial was not violated when he was responsible

       for a substantial part of the delay and had not demonstrated prejudice), reh’g

       denied.

       Court of Appeals of Indiana | Opinion 18A-CR-2387 | September 4, 2019       Page 9 of 10
                                                Conclusion
[20]   The trial court did not abuse its discretion when it denied Ratliff’s motion to

       discharge him because his failure to communicate in writing with the trial court

       regarding his incarceration was primarily responsible for the delay in his

       prosecution. Additionally, since the delay was attributable to Ratliff’s actions

       and he has not demonstrated prejudice from the delay, the trial court’s decision

       did not violate his Sixth Amendment right to a speedy trial. Accordingly, we

       affirm.


[21]   Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 18A-CR-2387 | September 4, 2019   Page 10 of 10